CHARLES .1. SCIIUCK, Judge.
The claimant, the United Brokerage Company, located al Clarksburg, West. Virginia, seeks reimbm-Ncment m the sum ol .$1-1.2!), which amount had hurclnlore boon paid hi various sums, beginning with flic year H)2.'.! and including the year 1(925-, in excess ol its legal business and occupation lax, known as Í he gross safes lax. duo and payable lo I lie state tor I lie pc nod designated. A demand lor rotund of such excessive payments lias heretolore been duly and legally made to the lax commissioner ol the slate of West Virginia, and this ollieial, upon bring *330petitioned to requisition the auditor of the state for a warrant refunding the said amounts, refused the said petition on the grounds that there were no available funds out of which the said excessive payments could be paid.
The state tax commissioner recommends the refund of the excessive payments in the amount aforesaid and does not contest claimant’s right to the said refund, but concurs in the claim for the aforesaid amount; and the claim is likewise approved for payment by the attorney general’s office as one that should be submitted to the Legislature for proper appropriation and future payment. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of fourteen dollars twenty-nine cents ($14.29).